     Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                          CIVIL ACTION NO. ____________________
                                            3:20CV-63-RGJ



ANDREW BOER                                                                           PLAINTIFF

v.

U.S. COMPOSITE PIPE SOUTH, L.L.C.
d/b/a THOMPSON PIPE GROUP – FLOWTITE                                                 DEFENDANT

SERVE:
Cogency Global, Inc.
Registered Agent
828 Lane Allen Road, Ste. 219
Lexington, Kentucky 40504


                                   JURY TRIAL DEMANDED

                                             *** *** ***

        Comes the Plaintiff, Andrew Boer (hereinafter referred to as “Mr. Boer”), and for his

Complaint against Defendant, U.S. Composite Pipe South, L.L.C. d/b/a Thompson Pipe Group –

Flowtite (hereinafter referred to as “TPG – Flowtite”), states as follows:

                                             PARTIES

     1. Plaintiff, Andrew Boer, is and has been during all times relevant to this complaint, a citizen

        of the Commonwealth of Kentucky, residing in Crestwood, Kentucky. Mr. Boer was

        continuously employed by Defendant from April 4, 2014, until his illegal termination on

        September 4, 2018.

     2. TPG – Flowtite is a Corporation organized under the laws of Louisiana with its principal

        place of business at 18585 Samuels Road, Zachary, Louisiana 70791. TPG – Flowtite is

        registered to do business in the Commonwealth of Kentucky.
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 2 of 9 PageID #: 2




                            JURISDICTION AND VENUE

3. Mr. Boer is a resident of Crestwood, Kentucky and a citizen of the Commonwealth of

   Kentucky.

4. This Court has personal jurisdiction because TPG – Flowtite conducts business and

   employed Mr. Boer in Kentucky.

5. Jurisdiction is proper in in the District Court for the Western District of Kentucky pursuant

   to 28 U.S.C. § 1332.

6. The events giving rise to the Plaintiff’s claims occurred within this judicial district and

   division. Therefore, venue is proper under 28 U.S.C. §1391.

                                         FACTS

7. TPG - Flowtite manufactures and sells a product called “Flowtite,” which is a Fiberglass

   Reinforced Pipe (“FRP”). FRP is most commonly used to transport water or sewer waste

   in industrial applications. TPG – Flowtite’s product has been sold and installed around the

   country.

8. Mr. Boer was hired as a Regional Sales Member of TPG – Flowtite on April 4, 2014.

9. In 2016 TPG – Flowtite raised Mr. Boer’s base pay from $94,000 to $115,000 in

   recognition of his performance at TPG – Flowtite.

10. In April of 2018 Mr. Boer took an “interim promotion” as an Eastern District Manager.

11. Mr. Boer was one of the top performing sales managers at TPG – Flowtite; he was one of

   only two sales managers with more than $10 million in sales between 2015 and 2018.

12. Mr. Boer also contributed to TPG – Flowtite’s workflow and internal software programs,

   used daily by the TPG – Flowtite salesforce. For example, Mr. Boer created a “Bidtab”

   system, which stores and organizes post-bid data. Mr. Boer also developed a “confidence



                                        Page 2 of 9
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 3 of 9 PageID #: 3




   level” system, which organized potential bids on a scale of 1 – 5 by level of confidence in

   securing a bid. Both the Bidtab and confidence level systems have become staples for TPG

   – Flowtite’s Upper Management and Regional Sales Managers to gauge future sales and

   set sales goals.

13. TPG – Flowtite relied upon Mr. Boer’s exceptional knowledge of FRP and the

   comprehensive waterworks industry. Regional Sales Managers conducted “Lunch and

   Learn Training,” in which Regional Sales Managers trained certified engineers on TPG –

   Flowtite’s products, as part of the engineers’ continuing education. Mr. Boer was so skilled

   at these presentations that Mike Leathers (“Mr. Leathers”), formerly Executive Vice

   President of TPG – Flowtite, asked Mr. Boer to demonstrate his presentations to other TPG

   employees as an example of how TPG liked to see their products marketed.

14. Mr. Leathers also personally reached out to Mr. Boer, and encouraged Mr. Boer’s

   colleagues to reach out to Mr. Boer, for technical advice on TPG – Flowtite’s products.

15. In February of 2017 Mr. Leathers texted the following to Mr. Boer about TPG – Flowtite’s

   domestic competitor in FRP, Hobas USA (“Hobas”):




                                       Page 3 of 9
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 4 of 9 PageID #: 4




16. Mr. Boer was astonished by this text message, in which Mr. Leathers was instructing Mr.

   Boer to contact Hobas, TPG – Flowtite’s market competitor, to get this competitor’s

   permission for TPG – Flowtite to compete against Hobas on a bid.

17. Mr. Boer knew that TPG – Flowtite offered a stronger product than Hobas. Hobas’ pipe

   was more susceptible to buckling under the heat of hydration, which can raise the ambient

   temperature of the pipe to well over 120 degrees Fahrenheit.

18. Mr. Boer wished to offer TPG – Flowtite’s superior product in a competitive bid, but was

   instead instructed to “reach out” to Hobas regarding a “blessing to price.”

19. Mr. Boer immediately responded to Mr. Leathers’ text message by refusing to follow Mr.

   Leathers’ instruction:




20. Mr. Leathers responded that, if Mr. Boer ever accused Mr. Leathers of illegal activity again,

   it would be their “2nd to last communication:”




                                        Page 4 of 9
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 5 of 9 PageID #: 5




21. Mr. Boer replied by pointing out that Mr. Leather’s instruction to contact Hobas for

   “blessing to price” is “the definition of anti-trust”:




22. Mr. Leathers responded that he would discuss this matter over the phone with Mr. Boer,

   but again threatened Mr. Boer’s employment with TPG – Flowtite if he ever “falsely

   accuse[d] [him] of something like this again:”




23. Mr. Boer was so disturbed by the foregoing February 2017 text exchanges with Mr.

   Leathers that, on the same day of these text conversations, Mr. Boer contacted Jeff LeBlanc

   (“Mr. LeBlanc”), TPG – Flowtite’s Vice President of Sales at the time, and requested Mr.

   LeBlanc implement anti-trust training for TPG – Flowtite’s sales managers.

24. To Mr. Boer’s knowledge, the sales managers were never given any anti-trust training.




                                         Page 5 of 9
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 6 of 9 PageID #: 6




25. On July 13, 2018, Mr. Boer sent a Request for Information (“RFI”) to the City of Orlando,

   Florida, concerning a public bid for a project called the Dean Road Slipline Project (“Dean

   Road”).

26. In Mr. Boer’s said request he stated that Hobas’ product was being incorrectly portrayed

   in the bid as similar in quality to TPG – Flowtite’s product, despite the fact that Hobas’

   pipe was neither as strong nor as corrosion-resistant as TPG – Flowtite’s product. Mr. Boer

   pointed out that the two products, though differing in quality, were being bid at similar

   prices.

27. When, Mr. Leathers discovered that Mr. Boer had sent the RFI, which the City of Orlando

   published via an addendum on July 18, 2017, Mr. Leathers became irate. Mr. Leathers told

   Mr. Boer “you should not have done that.” Mr. Boer recognized this as yet another threat

   to his employment.

28. A few weeks later Mr. Leathers told Mr. Boer that TPG – Flowtite was “backing off” the

   Orlando bid and was going to win a different project bid in Tennessee pursuant to a

   “gentlemen’s agreement” between Mr. Leathers and Martin Dana, the Vice President of

   Sales at Hobas.

29. Also in July of 2018, Mr. LeBlanc emailed a PowerPoint presentation to Mr. Leathers, Mr.

   Boer, and Tom Jankowski with a “goal” to establish relationships with Mr. Dana of Hobas

   and Eric Stokes of Northwest Pipe Company, another TPG – Flowtite industry competitor.

30. Throughout his time at TPG – Flowtite, Mr. Boer witnessed Mr. Leathers and others refer

   to Hobas employees as “Little Birdies” and make statements to the effect that they had

   talked to a “Little Birdie” about an upcoming bid. Mr. Boer did not participate in such

   discussions with Hobas employees.



                                       Page 6 of 9
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 7 of 9 PageID #: 7




31. On September 4, 2018, Mr. Boer participated in a National Sales Leader call. During the

   call, Mr. Boer voiced his concerns to Mr. Leathers regarding Mr. Leathers’ request that

   Mr. Boer’s subordinate, Steve Smith, contact Vianini Pipe Company, another market

   competitor of TPG – Flowtite.

32. Mr. Leathers immediately responded during this call by telling Mr. Boer that they “needed

   to have a one-one-one [meeting] today.”

33. Mr. Boer never had this one-on-one meeting with Mr. Leathers. Instead, on that evening of

   September 4, 2018, Mr. Boer received a call from William May (“Mr. May”), TPG –

   Flowtite’s Human Resources Director, and Detlev Schlorke (“Mr. Schlorke”), General

   Manager of TPG – Flowtite.

34. Mr. May and Mr. Schlorke informed Mr. Boer that he was terminated, effective

   immediately.

35. The only reason for termination that TPG – Flowtite provided to Mr. Boer when it

   terminated him was a supposed “lack of trust,” because his wife had recently traveled to

   Maryland with him while Mr. Boer attended a trade show. This practice of a spouse

   accompany an employee to a trade show was one that had never been opposed by TPG –

   Flowtite and for which Mr. Boer had previously been given express permission.

                             FIRST CAUSE OF ACTION
                           La. R.S. § 23:967 RETALIATION

36. Plaintiff restates and incorporates each and every allegation set forth in the foregoing

   paragraphs as if fully set forth again herein.

37. Mr. Boer’s employment agreement with TPG – Flowtite (hereinafter referred to as

   “Agreement”) provides that their Agreement is to be construed in accordance with

   Louisiana law.

                                        Page 7 of 9
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 8 of 9 PageID #: 8




38. La. R.S. § 51:122(A) prohibits “Every contract, combination in the form of trust or

   otherwise, or conspiracy, in restraint of trade or commerce in this state.”

39. TPG – Flowtite was engaging in anti-trust practices in violation of the Sherman Anti-Trust

   Act, 15 U.S.C. § 1, and Louisiana’s state anti-trust act, La. Rev. Stat. § 51:121 et seq.

40. Mr. Boer, in good faith, repeatedly advised TPG – Flowtite of its illegal anti-trust practices.

41. Mr. Boer opposed, and refused to participate in, the illegal anti-trust practices described in

   the foregoing Paragraphs of this Complaint.

42. Mr. Boer was retaliated against by TPG – Flowtite for his good faith opposition to TPG –

   Flowtite’s illegal actions, including being terminated by it.

                                 PRAYER FOR RELIEF

43. Plaintiff restates and incorporates each and every allegation set forth in the foregoing

   paragraphs as if fully set forth herein.

44. WHEREFORE, Plaintiff, Andrew Boer, prays that this Court:

       a. Declare Defendant’s conduct in violations of Plaintiff’s rights;

       b. Award Plaintiff compensatory damages, including, but not limited to, back pay, in

            such amounts to be proved at trial for his economic and other losses;

       c.   Award Plaintiff punitive damages;

       d. Award Plaintiff pre-judgment and post-judgment interest;

       e. Award Plaintiff his reasonable attorneys’ fees and costs;

       f. Grant Plaintiff such further relief as this Court may deem just and proper.

                                     JURY DEMAND

45. Plaintiff, Andrew Boer, demands a jury to try all issues triable by jury.




                                         Page 8 of 9
Case 3:20-cv-00063-RGJ Document 1 Filed 01/28/20 Page 9 of 9 PageID #: 9




                                 Respectfully Submitted,



                                 s/John S. Friend
                                 John S. Friend
                                 Robert W. “Joe” Bishop
                                 Anna C. Beilman
                                 Robyn Smith
                                 BISHOP FRIEND SMITH & BEILMAN, P.S.C.
                                 6520 Glenridge Park Place, Suite 6
                                 Louisville, KY 40222
                                 (502) 425-2600
                                 Firm@bishoplegal.net
                                 COUNSEL FOR PLAINTIFF




                               Page 9 of 9
